SPAIN, Justice,
dissenting.
Respectfully, I dissent. Substantial compliance should be applied to the facts in this case to prevent an unjust result. First, it is undisputed by the parties, and by the majority, that the appellant’s written request for a hearing was diligently mailed in good faith from Paintsville, Kentucky, to the Cabinet for Human Resources on April 12, 1988, six days prior to the filing deadline. Since the twentieth day fell on a Sunday, the deadline was automatically extended through Monday, April 18. Incredibly, it was not date-stamped as “received” until Tuesday, April 19. How on earth could it take six days for a first-class letter to move from Paintsville to Frankfort by U.S. Mail? This kind of service would have put the Pony Express to shame, much less modern mechanized methods of delivery.
The majority claims that the agency’s regulation governing a party’s “request for a hearing” is jurisdictional and, thus, subject to strict compliance. I differ with this assertion because we have previously applied substantial compliance to an obvious jurisdictional defect. In Blackburn v. Blackburn, Ky., 810 S.W.2d 55 (1991), we stated that the naming of parties in a notice of appeal was jurisdictional, under CR 73.03, but we effectively refused to apply strict compliance to the rule in the interest of fairness. In Blackburn, the appellant patently violated CR 73.03 in his filing of the notice of appeal when he limited the names of the appellants to a smaller number than those listed in the heading of the *662case and in the preamble statement of the notice of appeal.
Moreover, flexibility should be allowed by this Court in our interpretation of administrative agency filing rules. Agencies promulgate rules and procedures which commonly are subject to different interpretations. Also, an agency often acts in a quasi-judicial function and its decisions adversely affect property and liberty rights protected by the federal and state constitution. Thus, rigid rules of construction when interpreting agency filing deadlines should be avoided.
Finally, the result advanced by the majority is impractical. The appellant, under the majority’s interpretation, is in fact being penalized for doing business in a city which is several hours’ driving time from Frankfort, Kentucky, and which would have required the appellant’s representative to spend an inordinate amount of time to hand-deliver the “request for a hearing” to the Secretary’s office in Frankfort. This interpretation of the agency rule by the majority obviously gives an advantage to the attorneys located in cities within close proximity of Frankfort, Kentucky (where most agency appeals are required to be filed), as well as to the agency itself. It also ignores the common usage of the U.S. Postal Service by practicing attorneys in the mailing of various legal documents. A proper interpretation of the agency’s filing rule, and one which would be equally fair and practicable for attorneys practicing in Wickliffe, Pikeville, or Frankfort, Kentucky, would be to allow the filing of the “request for a hearing” to be effective upon the posting with the United States Postal Service.
LAMBERT, J., joins in this dissent.